Case 2:20-cv-09091-PA-AS Document 63-31 Filed 08/23/21 Page 1 of 9 Page ID #:3326




                  EXHIBIT 37




                                                                                 350
                                                                De Lilly Decl. Ex. 37
        Case
8/23/2021       2:20-cv-09091-PA-AS Document 63-31
                                          Naked          Filed
                                                & Thriving      08/23/21
                                                           Organic              Page 2 of 9 Page ID #:3327
                                                                   Botanical Skincare

                                        Free Shipping on $50+, Easy Returns

                                                                                                             0




                                             FLASH SALE!


                                   Balance Skin & Save 10%


                                   on Our Detox Face Oil!




                                        CODE: BALANCE




              Support


https://www.nakedandthriving.com
                                                                                                      3511/8
                                                                                     De Lilly Decl. Ex. 37
        Case
8/23/2021       2:20-cv-09091-PA-AS Document 63-31
                                          Naked          Filed
                                                & Thriving      08/23/21
                                                           Organic              Page 3 of 9 Page ID #:3328
                                                                   Botanical Skincare

                                        ORGANIC SKINC ARE

       CLE ANSING                  FACE OIL S     TRE ATMENT          FACE & B ODY            TO OL S
          BAR S                                     SERUMS               SE T S




                                                BE STSELLER S




https://www.nakedandthriving.com
                                                                                                      3522/8
                                                                                     De Lilly Decl. Ex. 37
        Case
8/23/2021       2:20-cv-09091-PA-AS Document 63-31
                                          Naked          Filed
                                                & Thriving      08/23/21
                                                           Organic              Page 4 of 9 Page ID #:3329
                                                                   Botanical Skincare




                                                   PREVENT
                                               Anti-Aging Face Oil
                                                $26.00 - $64.00

                                                    ADD TO BAG




https://www.nakedandthriving.com
                                                                                                      3533/8
                                                                                     De Lilly Decl. Ex. 37
        Case
8/23/2021       2:20-cv-09091-PA-AS Document 63-31
                                          Naked          Filed
                                                & Thriving      08/23/21
                                                           Organic              Page 5 of 9 Page ID #:3330
                                                                   Botanical Skincare




                                                   PROTECT
                                             Antioxidant Day Serum
                                                $26.00 - $62.00

                                                    ADD TO BAG




https://www.nakedandthriving.com
                                                                                                      3544/8
                                                                                     De Lilly Decl. Ex. 37
        Case
8/23/2021       2:20-cv-09091-PA-AS Document 63-31
                                          Naked          Filed
                                                & Thriving      08/23/21
                                                           Organic              Page 6 of 9 Page ID #:3331
                                                                   Botanical Skincare




                                                REJUVENATE
                                               Restorative Face Oil
                                                $28.00 - $72.00

                                                    ADD TO BAG




https://www.nakedandthriving.com
                                                                                                      3555/8
                                                                                     De Lilly Decl. Ex. 37
        Case
8/23/2021       2:20-cv-09091-PA-AS Document 63-31
                                          Naked          Filed
                                                & Thriving      08/23/21
                                                           Organic              Page 7 of 9 Page ID #:3332
                                                                   Botanical Skincare




                                                    RENEW
                                            Resurfacing Night Serum
                                                $28.00 - $68.00

                                                    ADD TO BAG




https://www.nakedandthriving.com
                                                                                                      3566/8
                                                                                     De Lilly Decl. Ex. 37
        Case
8/23/2021       2:20-cv-09091-PA-AS Document 63-31
                                          Naked          Filed
                                                & Thriving      08/23/21
                                                           Organic              Page 8 of 9 Page ID #:3333
                                                                   Botanical Skincare


                                                     RE VIEWS



                                                        

                                                 "Try it yourself. I literally




                                                    don’t see my lines




                                                 anymore. Right now I’m




                                                 sitting in a super highly




                                                bright lit room and I don’t




                                                     have those lines."




                                                          KELEA Y.




                                                 PHILOSOPHY



                                                 ORGANIC BOTANICALS

                             Our highly effective ingredients are up to 98% certified organic.




                                                VEGAN & CRUELTY-FREE

            Our products are vegan and we are Leaping Bunny Certified. We never test on animals.




                                                 SUSTAINABLY SOURCED
https://www.nakedandthriving.com
                                                                                                          3577/8
                                                                                         De Lilly Decl. Ex. 37
        Case
8/23/2021       2:20-cv-09091-PA-AS Document 63-31
                                          Naked          Filed
                                                & Thriving      08/23/21
                                                           Organic              Page 9 of 9 Page ID #:3334
                                                                   Botanical Skincare

              We develop, make, and ship our products in a way that minimizes our impact on the
                                                                   environment.



                                                                   Learn More



                                                         OUR PROMISE
   Vegan • Cruelty-Free • Paraben-Free • Gluten-Free • Born in the USA • Free of 2,000+ Harmful
                                                                    Ingredients




                                                                    Stay In Touch



         Your email address                                                                        Sign up




                                                                             

         About Us                                          Support                  Discover
         Our Story                                         My Account               Shop All
         Reviews                                           Shipping & Returns       Gift Cards
                                                           FAQs
                                                           Contact Us



   Copyright (C) 2020 NakedandThriving.com. All Rights Reserved.


                                                                                                    Privacy | Terms




https://www.nakedandthriving.com
                                                                                                         3588/8
                                                                                        De Lilly Decl. Ex. 37
